Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending in this application.

[0089] “K-A star search (a.k.a. K-A*search) 500 is a graph search algorithm that uses priority queue 510 to discover a top few (i.e. K) shortest paths of FIG. 1.”
[0090] “K-A star search 500 iteratively generates intermediate paths by incrementally growing previous intermediate paths slightly longer. Each intermediate path has a length and an estimated lower bound of a remaining distance between the last vertex of the path and the target vertex of the query.”


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 14 recite calculating, for a graph that contains a plurality of graph vertices that include a plurality of landmark vertices, a plurality of distances between each vertex of the plurality of graph vertices and each vertex of the plurality of landmark vertices; calculating, based on the plurality of distances from each vertex of the plurality of graph vertices to each vertex of the plurality of landmark vertices, a plurality of shortest paths from a source vertex of the plurality of graph vertices to a target vertex of the plurality of graph vertices; wherein a count of the plurality of shortest paths does not exceed a threshold. 
The limitation of calculating, for a graph that contains a plurality of graph vertices that include a plurality of landmark vertices, a plurality of distances between each vertex of the plurality of graph vertices and each vertex of the plurality of landmark vertices, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is, other than reciting “performed by one or more computers,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “performed by one or more computers” language, “calculating” in the context of this claim encompasses a user manually observing and recording, on pencil and paper, distances between vertex and landmark vertices. The limitation of calculating, based on the plurality of distances from each vertex of the plurality of graph vertices to each vertex of the plurality of landmark vertices, a plurality of shortest paths from a source vertex of the plurality of graph vertices to a target vertex of the plurality of graph vertices, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is, other than reciting “performed by one or more computers,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “performed by one or more computers” language, “calculating” in the context of this claim encompasses a user manually evaluating, on pencil and paper, the distances in order to determine a plurality of shortest paths from an observed source vertex to an observed target vertex of the graph.  The limitation of wherein a count of the plurality of shortest paths does not exceed a threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is, other than reciting “performed by one or more computers,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “performed by one or more computers” language, “count” in the context of this claim encompasses a user observing a number of shortest paths determined and then keeping tracking of the count on pencil and paper and evaluating the count against a pre-determined threshold.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 1, 34 and 41 recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using one or more computers to perform the abstract idea(s). The computer in each step is recited at a high-level of generality (i.e., as a generic computer). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims 1, 14 are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements are not sufficient to overcome the essentially mental nature of these claims.  Accordingly, claims 1, 14 are not patent eligible.

Claim 2-13 and 15-21 depend on claims 1, 14 and include all the limitations of claims 1, 14. Therefore, claims 2-13 and 15-21 recite the same abstract idea and the analysis must therefore proceed to Step 2A Prong Two.
Claim 2 recites the additional limitation of calculating the plurality of distances from each vertex of the plurality of graph vertices to each vertex of the plurality of landmark vertices comprises storing distances of the plurality of distances that originate or terminate at the vertex of the plurality of graph vertices as property(s) of the vertex. This judicial exception is not integrated into a practical application. The additional element represents a further mental process step of mentally observing the distances and the observed distances by writing down the observations with pencil on paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 2 recites an abstract idea and is ineligible. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 2 is not patent eligible.
Claim 3 recites the additional limitation of executing, based on said plurality of distances between each vertex of the plurality of graph vertices and each vertex of the plurality of landmark vertices, a plurality of queries of same said graph. This judicial exception is not integrated into a practical application. The additional element represents a further mental process step of evaluating given queries against the observed graph. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 3 recites an abstract idea and is ineligible. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 3 is not patent eligible.
Claim 4 recites the additional limitation of wherein: the plurality of queries of same said graph include a first query and a second query; the first query has a different source vertex than the second query, and/or the first query has a different target vertex than the second query. The additional element represents a further mental process step of evaluating given queries against the observed graph. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 4 recites an abstract idea and is ineligible. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 4 is not patent eligible.
Claims 5 and 15 recite the additional limitation of comprising at least one of: randomly selecting said plurality of landmark vertices from said plurality of graph vertices, selecting the plurality of landmark vertices from a particular region of the graph, and/or increasing the plurality of landmark vertices based on latency of query(s) of the graph. The additional element represents a further mental process step of a user manually selecting vertices on the observed graph. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 5 and 15 recite an abstract idea and is ineligible. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 5 and 15 are not patent eligible.
Claims 6 and 16 recite the additional limitation of adding, to a subset of said plurality of graph vertices that is initially empty, a vertex from said plurality of graph vertices; and iteratively selecting said plurality of landmark vertices from said plurality of graph vertices by adding, to said subset of said plurality of graph vertices and to said plurality of landmark vertices, a vertex of said plurality of graph vertices that is furthest from said subset of said plurality of graph vertices. The additional element represents a further mental process step of manually adding a vertex with pencil and paper to the observed graph and then iteratively adding a vertex to a subset that is observed and evaluated to be furthest from the subset. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 6 and 16 recite an abstract idea and is ineligible. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 6 and 16 are not patent eligible.
Claims 7 and 17 recite the additional limitation of the plurality of landmark vertices consists of: a) a first landmark vertex that is furthest from a seed vertex of said plurality of graph vertices, b) a second landmark vertex that is furthest from the first landmark vertex and the seed vertex, and c) a subset of said plurality of landmark vertices without the first landmark vertex and the second landmark vertex and the method further comprises iteratively selecting said subset of the plurality of landmark vertices from said plurality of graph vertices by adding, to said subset of the plurality of landmark vertices, a vertex of said plurality of graph vertices that maximizes an arithmetic difference between: a) a sum of distances between all pairs of landmark vertices of the plurality of landmark vertices along paths that include said vertex, and b) a sum of distances between all pairs of landmark vertices of the plurality of landmark vertices. The additional element represents implementing a mathematical concept by adding a vertex that is a maximum difference between the calculated sum of distances between pairs of landmark vertices along a path with the vertex and sum of distances between pairs of landmark vertices of the plurality of landmark vertices. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mathematical concept” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical concept step) and does not integrate the judicial exception into a practical application. Accordingly, claims 7 and 17 recite an abstract idea and is ineligible. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents implementing a mathematical concept. If a claim limitation, under its broadest reasonable interpretation, covers performance of the mathematical concepts or equations, then it falls within the “mathematical concept” grouping of abstract ideas. This additional step is considered an abstract idea and does not integrate the judicial exception into a practical application. An additional abstract idea (mathematical concept step) is not sufficient to amount to significantly more than the judicial exception. Claims 7 and 17 are not patent eligible.
Claim 8 recites the additional limitation of wherein a size of the plurality of landmark vertices is based on a logarithm of a size of the plurality of graph vertices. The additional element represents implementing a mathematical concept of increasing the landmark vertices logarithmically. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concept but for the recitation of generic computer components, then it falls within the “mathematical concept” grouping of abstract ideas. This additional step is considered an abstract idea and does not integrate the judicial exception into a practical application. Accordingly, claim 8 recites an abstract idea and is ineligible. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a mathematical concept. If a claim limitation, under its broadest reasonable interpretation, covers performance of the mathematical concept, then it falls within the “mathematical concept” grouping of abstract ideas. This additional step is considered an abstract idea and does not integrate the judicial exception into a practical application. An additional abstract idea is not sufficient to amount to significantly more than the judicial exception. Claim 8 is not patent eligible.
Claims 9-11, 18, 19 recite the additional limitation of wherein said calculating said plurality of shortest paths from the source vertex of the plurality of graph vertices to the target vertex of the plurality of graph vertices comprises at least one of: triangulation based on said plurality of landmark vertices, and/or a K-A star search. The additional element represents implementing a mathematical concept by calculating shortest path based on implementing algorithms of triangulation or K-A start search. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mathematical concept” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical concept step) and does not integrate the judicial exception into a practical application. Accordingly, claims 9-11, 18, 19 recite an abstract idea and is ineligible. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents implementing a mathematical concept. If a claim limitation, under its broadest reasonable interpretation, covers performance of the mathematical concepts or equations, then it falls within the “mathematical concept” grouping of abstract ideas. This additional step is considered an abstract idea and does not integrate the judicial exception into a practical application. An additional abstract idea (mathematical concept step) is not sufficient to amount to significantly more than the judicial exception. Claims 9-11, 18, 19 are not patent eligible.
Claim 12 recites the additional limitation of operating a queue that contains intermediate paths, generating a new path containing the intermediate path and before the queue is empty performing at least one of detecting a shortest path with the new path, detecting last vertex was expanded a threshold amount of times and determining a plurality of shortest paths. This judicial exception is not integrated into a practical application. The additional element represents a further mental process step of mentally evaluating new paths making up the shortest path that include one or more intermediate paths written and evaluated on pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 12 recites an abstract idea and is ineligible. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 12 is not patent eligible.
Claim 13 recites the additional limitations of detecting financial fraud based on said plurality of shortest paths from the source vertex of the plurality of graph vertices to the target vertex of the plurality of graph vertices. This judicial exception is not integrated into a practical application. The additional limitations merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely limit the mental process to a particular data source or particular type of data. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps are performed. Claim 13 is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely limit the mental process to a particular data source or particular type of data. Claim 13 is not patent eligible.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-12, 14-16, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bast et al., US 2009/0040931 (hereinafter Bast) in view of Aljazzar et al., “K*: A heuristic search algorithm for finding the k shortest paths,” August 5, 2011, Artificial Intelligence 175, pp. 2129- 2154 (hereinafter Aljazzar).

For claims 1, 14, Bast teaches a method comprising: 
calculating, for a graph that contains a plurality of graph vertices that include a plurality of landmark vertices, a plurality of distances between each vertex of the plurality of graph vertices and each vertex of the plurality of landmark vertices (see [0015], “network comprises nodes and edges, each edge having a length measured according to a given metric, may comprise the steps of selecting a source and a target node; determining a transit node for the selection; determining a length of a shortest path between the source node and the transit node; and storing it,” [0040] – [0044], “The first length d.sub.1 is the length of the shortest path between the source node 1 and the closest transit node 3” and “task of pre-computing the lengths of the shortest paths between arbitrary pairs of source and target nodes in the network,” [0085], “distances from each node in the graph to each of its closest transit nodes are stored” where computing lengths between source nodes and transit node(s) represents distances between vertex and landmark vertices); 
calculating, based on a K-A star search that is based on the plurality of distances from each vertex of the plurality of graph vertices to each vertex of the plurality of landmark vertices, a plurality of paths of shortest distance from a source vertex of the plurality of graph vertices to a target vertex of the plurality of graph vertices (see [0040] – [0045], ““task of pre-computing the lengths of the shortest paths between arbitrary pairs of source and target nodes in the network,” [0067] – [0074]); 
wherein: the method is performed by one or more computers (see [0015], “computer-implemented method”). 

Aljazzar teaches “calculating, based on a K-A star search that is based on the plurality of distances from each vertex of the plurality of graph vertices to each vertex of the plurality of landmark vertices, a plurality of paths of shortest distance from a source vertex of the plurality of graph vertices to a target vertex of the plurality of graph vertices” (see pp. 2134 – 2135, “The K* algorithm...K* performs a shortest path search on G...K* applies A* search to the problem graph G in order to compute a search tree T”).  Aljazzar also teaches “a count of the plurality of paths of shortest distance does not exceed a threshold” (see pp. 2134 - 2140, “deliver solution paths prior to the completion of the search of G by A*” limits the count of the shortest paths returned and “K* maintains a scheduling mechanism to control whether A* or Dijkstra should be resumed...limit the number of switches” thus providing a threshold on the count of the number of paths of the shortest distance returned).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Bast with the teachings of Aljazzar to find the k shortest paths between a designated pair of vertices in a given directed weighted graph (see Aljazzar, pp. 2129 – 2130).


For claim 2, the combination teaches the method of claim 1 wherein said calculating the plurality of distances from each vertex of the plurality of graph vertices to each vertex of the plurality of landmark vertices comprises storing distances of the plurality of distances that originate or terminate at the vertex of the plurality of graph vertices as property(s) of the vertex (see Bast, [0085], “the distances from each node in the graph to each of its closest transit nodes are stored”). 

For claim 3, the combination teaches the method of claim 1 further comprising executing, based on said plurality of distances between each vertex of the plurality of graph vertices and each vertex of the plurality of landmark vertices, a plurality of queries of same said graph (see Bast, [0026], [0040] – [0041], [0066] – [0068], “shortest path queries”). 

For claim 4, the combination teaches the method of claim 3 wherein: the plurality of queries of same said graph include a first query and a second query; at least one selected from the group consisting of: the first query has a different source vertex than the second query, and the first query has a different target vertex than the second query (see Bast, [0067] – [0074]). 

For claims 5, 15, the combination teaches the method of claim 1 further comprising at least one of: selecting the plurality of landmark vertices from a particular region of the graph, and increasing the plurality of landmark vertices based on latency of query(s) of the graph (see Bast, [0016], “In order to keep the set of transit nodes small, transit nodes may be determined only for a selected subset of source and target nodes. In one embodiment of the invention, the subset of nodes may be selected randomly,” [0085] – [0087]). 

For claims 6, 16, the combination teaches the method of claim 1 further comprising: 
adding, to a subset of said plurality of graph vertices that is initially empty, a vertex from said plurality of graph vertices (see Bast, [0061] – [0063], ““The local Dijkstra computation is started at v until all nodes on the boundary of the cells in Cleft and Cright respectively are settled; the distance to v is remembered for all settled nodes””); 
iteratively selecting said plurality of landmark vertices from said plurality of graph vertices by adding, to said subset of said plurality of graph vertices and to said plurality of landmark vertices, a vertex of said plurality of graph vertices that is furthest from said subset of said plurality of graph vertices (see Bast, [0061] – [0063], “The local Dijkstra computation is started at v until all nodes on the boundary of the cells in Cleft and Cright respectively are settled; the distance to v is remembered for all settled nodes” where nodes on boundary represent added vertex furthers from subset). 

For claim 8, the combination teaches the method of claim 1 wherein a size of the plurality of landmark vertices is based on a logarithm of a size of the plurality of graph vertices (see Bast, [0004], “The classical way to compute the shortest path between two given nodes in a graph with given edge lengths is Dijkstra's algorithm. The asymptotic running time of Dijkstra's algorithm is O(m+n log m), where n is the number of nodes, and m is the number of edges. For graphs with constant degree, like for example road networks, this is O(n log n)”).

For claims 9, 18, the combination teaches the method of claim 1 wherein said calculating said plurality of paths of shortest distance from the source vertex of the plurality of graph vertices to the target vertex of the plurality of graph vertices comprises: triangulation based on said plurality of landmark vertices, (see Bast, [0062] – [0063], “The local Dijkstra computation is started at v until all nodes on the boundary of the cells in Cleft and Cright respectively are settled” represents triangulation based on landmark vertices).

For claims 10, 19, the combination teaches the method of claim 9 wherein: the method further comprises receiving a query that specifies said source vertex and said target vertex; said triangulation based on said plurality of landmark vertices occurs either: before said K-A star search, or after receiving said query that specifies said source vertex and said target vertex (see Bast, [0049] – [0053], determining source and target node, [0062] – [0063], determine triangulation after receiving query specifying source and target node/vertex). 

For claim 11, the combination teaches the method of claim 9 wherein the K-A star search comprises costing a partial path from said source vertex to an intermediate vertex based on a distance from the intermediate vertex to said target vertex through a landmark vertex of the plurality of landmark vertices (see Bast, [0015] – [0020], “A transit node is characterized in that a shortest path a chosen source and target node passes through it” and “a method for determining the length of a shortest path or the shortest distance between a source and a target node in a network may comprise determining a first length of a shortest path between the source node and a transit node; and determining a second length of a shortest path between a transit node and the target node, wherein the transit nodes are nodes on a shortest path between the source and the target node”). 

For claims 12, 20, the combination teaches further comprises: operating a queue that contains a plurality of intermediate paths of the graph (see Aljazzar, p. 2134, “performs a shortest path search on G and uses a path graph structure,”); generating a new path that contains an intermediate path of the plurality of intermediate paths (Aljazzar, pp. 2140 – 2141, “Each node expanded by Dijkstra represents a solution path” and “every time a node is generated, it is considered as a new node”); and, before the queue becomes empty, performing at least one of: detecting that said plurality of shortest paths contains the new path, detecting that a last vertex of said intermediate path was expanded a threshold amount of times, and/or determining said plurality of shortest paths (see p. 2140, “The loop terminates when the search queues of both algorithms A* and Dijkstra are empty” and “If the queue of A∗ is not empty, which means that A∗ has not yet finished exploring the whole graph G, then Dijkstra will be resumed if and only if g(t) +d f (u) (see line 13). The value d is the maximum d value of all successors of the head of Dijkstra’s search queue n”).

For claim 21, the combination teaches wherein the K-A star search comprises costing a partial path from said source vertex to an intermediate vertex based on a distance from the intermediate vertex to said target vertex through a landmark vertex of the plurality of landmark vertices (see Aljazzar, p.2135, “detour function...represents the cost disadvantage entailed by taking the detour edge...in comparison to the shortest s-t path via v”).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bast et al., US 2009/0040931 (hereinafter Bast) and Aljazzar et al., “K*: A heuristic search algorithm for finding the k shortest paths,” August 5, 2011, Artificial Intelligence 175, pp. 2129- 2154 (hereinafter Aljazzar) and further in view of Chari et al., US 2016/0364794 (hereinafter Chari).

For claim 13, the Chari teaches detecting financial fraud based on said plurality of shortest paths from the source vertex of the plurality of graph vertices to the target vertex of the plurality of graph vertices (see Chari et al., US 2016/0364794, Fig. 9, [0014], “fraudulent transaction score using a shortest distance and a shortest edge path between a source account vertex and a destination account vertex corresponding to a transaction within a set of one or more relevant transaction payment relationship graphs,” [0041], “fraud risk management system,” [0107] – [0112]).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Bast and Aljazzar with the teachings of Chari to analyze shortest distances in a graph of transaction payment relationships in an effort to detect fraud (see Chari, [0005], [0107] – [0114]).



Response to Amendments & Arguments

Applicant’s arguments with respect to claim(s) rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169